Exhibit 10.1

 

LOGO [g814242g1.jpg]

October 28, 2014            

PROMOTION LETTER

Cassandra Hudson

Dear Cassandra:

It is our pleasure to offer you a promotion! This Promotion Letter serves to
confirm the details of your promotion as follows:

 

Position:    Chief Accounting Officer; Vice President of Finance; Assistant
Treasurer Status:    Full-time, Regular, Exempt Reporting to:    Chief Financial
Officer Effective Date:    October 28, 2014 Compensation:   

Base salary of $200,000 annually, which is the equivalent of $8,333.34
semi-monthly, paid in accordance with the Company’s normal payroll procedures.

 

All forms of compensation which are referred to in this promotion letter are
subject to reduction to reflect applicable withholding, payroll and other
required taxes and deductions. Please note that Carbonite may modify salaries
and benefits from time to time as it deems necessary.

Bonus:    You will be eligible for an incentive bonus of 30% of your base
salary. The timing and amount of any bonus is subject to the discretion and
approval of the Compensation Committee of the Board of Directors. Stock Options:
   Options on 25,000 shares of Carbonite common stock vesting in equal quarterly
installments commencing upon the date of the grant. The option exercise price
will be equal to the fair market value of Carbonite’s common stock as of the
date of grant, as determined by our Board of Directors. All option grants
described in this Section are subject to approval by Carbonite’s Board of
Directors and the specific terms of the options will be governed by Carbonite’s
stock incentive plan and a separate option agreement to be signed by you and
Carbonite. Acceleration of Options:    If during the first twelve months after a
Change of Control (as defined in the 2011 Equity Award Plan) you are terminated
without cause or if you voluntarily resign from Carbonite due to “Constructive
Termination” (as defined in your existing option agreements), then all of your
then-unvested options shall vest immediately prior to the termination date.
Severance:    If you are terminated without Cause (as defined below) or are
Constructively Terminated (as defined in your existing option or restricted
stock unit agreements), you will be entitled to receive a payment amount equal
to (i) three times your then current monthly base salary and (ii) three times
the monthly amount that the Company paid for your participation in the Company’s
health insurance plan during the month immediately preceding your termination
date, subject to any and all additional conditions and qualifications contained
in this letter.

 

1



--------------------------------------------------------------------------------

  

In addition to the provision of three months’ severance benefits, your severance
benefits shall be increased so that if you are terminated without Cause or are
Constructively Terminated, in each case within one year after the consummation
of a Change of Control of the Company (as defined in the 2011 Equity Award
Plan), you will be entitled to receive an additional payment amount equal to (i)
three times your then current monthly base salary and (ii) three times the
monthly amount that the Company paid for your participation in the Company’s
health insurance plan during the month immediately preceding your termination
date, subject to any and all additional conditions and qualifications contained
in this letter.

 

“Cause” shall mean (1) willful misconduct in connection with your employment or
willful failure to perform your responsibilities in the best interests of the
Company, as determined by the Company; (2) conviction of, or plea of nolo
contendre or guilty to, a felony under the laws of the United States or any
State; (3) any act of fraud, theft, embezzlement or other material dishonesty by
you which harmed the Company; (4) intentional violation of a federal or state
law or regulation applicable to the Company’s business which violation was or is
reasonably likely to be injurious to the Company, or (5) repeated failure to
perform your duties and obligations of your position with the Company which
failure is not cured within 30 days after notice of such failure from the
Company to you.

 

The foregoing amounts shall be made in accordance with the Company’s normal
payroll practices; provided, however, that the Company shall not make any
severance payments unless and until (x) you execute and deliver to the Company a
general release in substantially the form of Exhibit A attached hereto (the
“Release”), (y) such Release is executed and delivered to the Company within
twenty-one (21) days after your termination date and (z) all time periods for
revoking the Release have lapsed. If you are terminated during the month of
December of any calendar year and are owed severance hereunder, no severance
payments shall be made prior to January 1st of the next calendar year and any
amount that would have otherwise been payable to you in December of the
preceding calendar year will be paid to you on the first date in January on
which you would otherwise be entitled to any payment.

 

Following your termination date, all benefits offered by the Company, including
health insurance benefits, shall cease. From and after such date, you may elect
to continue your participation in the Company’s health insurance benefits at
your expense pursuant to COBRA by notifying the Company in the time specified in
the COBRA notice you will be provided and paying the monthly premium yourself.
Notwithstanding the above, if you are a “specified employee” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
then any amounts payable to you during the first six months and one day
following the date of your termination that constitute nonqualified deferred
compensation within the meaning of Section 409A of the Code (as determined by
the Company in its sole discretion) shall not be paid to you until the date that
is six months and one day following such termination to the extent necessary to
avoid adverse tax consequences under Section 409A of the Code.

At-Will Employment:    Your employment with Carbonite is for no specified period
of time and constitutes “at-will” employment. As a result, you are free to
resign at any time, for any reason or for no reason, with or without notice.
Similarly, Carbonite is free to conclude its employment relationship with you at
any time, with or without cause, and with or without notice.

 

2



--------------------------------------------------------------------------------

Other Agreements:    As a condition of your promotion, you continue to remain
obligated under the Company’s Confidentiality, Invention Assignment and
Non-Competition Agreement dated February 22, 2008.

Expiration

and Modification

   This Promotion Letter may not be modified or amended except by a written
agreement, signed by the Chief Executive Officer or Chief Financial Officer of
Carbonite and by you. This offer will expire at 5pm, EST on October 29, 2014.

 

Sincerely,

/s/ Anthony Folger

Anthony Folger

CFO

 

 

ACCEPTANCE AND ACKNOWLEDGMENT

I accept the promotion offer from Carbonite as set forth in the Promotion Letter
dated October 28, 2014. I understand and acknowledge that my employment with
Carbonite is at-will, for no particular term or duration and that I, or
Carbonite, may terminate the employment relationship at any time, with or
without cause and with or without prior notice. I acknowledge that the Company
reserves the right to conduct background investigations and/or reference checks
on all of its potential employees, and that my job offer, therefore, is
contingent upon a clearance of such a background investigation and/or reference
check, if any.

I understand that the terms and conditions described in this Promotion Letter,
along with the Carbonite Confidentiality, Invention Assignment and
Non-Competition Agreement are the terms and conditions of my employment. No one
other than Carbonite’s Chief Executive Officer or Chief Financial Officer is
authorized to sign any employment or other agreement which modifies the terms of
the Promotion Letter and Carbonite’s Carbonite Confidentiality, Invention
Assignment and Non-Competition Agreement, and any such modification must be in
writing and signed by either such executive.

 

Signature:  

/s/ Cassandra Hudson

Name:   Cassandra Hudson Date:   October 28, 2014

 

3



--------------------------------------------------------------------------------

Exhibit A

Release

 

4